Case 1:18-cr-00834-PAE Document 388-4 Filed 12/11/19 Page 1 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Herman Muurlink
Artist & Event director @ J.Noah

herman@j-noah.com
0031 - (0)631912158

Dear reader,

| am writing this letter on behalf of Daniel Hernandez (tekashi69). For our indoor festival (Jungle
Electric) we booked Daniel as the headliner. We always do research before booking an artist.
And when asking other promoters about him, | must say: we only heard positive things.

On June 24th | met Daniel a few hours before the show. | remember he showed up early (which
we really appreciated). He and his crew were very kind to our team and the venue staff.

We discussed the programming of the evening and he showed a lot of interest and expressed
his ideas in a very professional manner. He also showed a lot of respect to the other artists we
booked. That's what made the atmosphere backstage very pleasant.

Daniels performance was a great success. The concert was completely sold out and the crowd
just showed him so much love. During the meet and greet | could see that he is truly grateful
and kind to all of his fans.

After the show Daniel just relaxed a little, | noticed that he did not drink at all. We talked for a
while and he thanked our whole team before leaving to his hotel.

I've met many artists over the years, but | can honestly say that Daniel is one of the most kind
and professional artists I’ve met. The entertainer he is on stage, and the person he is off stage
is really the best possible combination you could wish for as a promoter.

Yours Sincerely,

Herman Muurlink

Signature: Date: October 14th 2018, Hengelo
Case 1:18-cr-00834-PAE Document 388-4 Filed 12/11/19 Page 2 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Manuel Weber
+49 175 2926883

 

To whom it may concern:
lam pleased to write this letter on behalf of Daniel Hernandez.

As a representative for the promoter of his Berlin Show in July 2018, | met Daniel Hernandez and got to
work with him for 1 day. My impression of him was one of a professional and cooperative artist with an
obviously eccentric but at all times fully focused behavior.

As a person Daniel Hernandez to me made an impression as actually extremely calm of nature. Which
seems like quite a contrast to the constant lively buzz that surrounds him when appearing publicly, but
therefore even more so obvious.

Signature: Date: 11/10/2018
 

 

Case 1:18-cr-00834-PAE Document 388-4 Filed 12/11/19 Page 3 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Gerd Bohmann
00436644132295
gerd. bohmann@gmx.at

To whom it may concern:
lam pleased to write this letter on behalf of Daniel Hernandez.

My name is Gerd Bohmann and | promoted the “6ix9ine” concert in Vienna, Sept. 16".

| first met Daniel at the reception desk at the hotel in Vienna. He was very kind and very polite to all
employees in the hotel. | perceived him as a very pleasant and relaxed person. He was also very obliging
to all the staff at the concert as well to the drivers.

We spent some time together at dinner at the hotel and he took his time for all the fans who wanted to
take a picture with him and talk to him. Even here he was all the time in a good mood.

Next to his great show he personally thanked myself for bringing him to Vienna, which | can truly say is
not common when | work with other artists. The employees from the hotel had a very warm and good
impression of Daniel as well they told me afterwards.

Therefore | would like to say again that Daniel was a very great artist, not only in terms of his performance
at stage but on his personality level as well.

With best regards,
Gerd Bchmann

Date: 10/11/2018

  

 

 
Case 1:18-cr-00834-PAE Document 388-4 Filed 12/11/19 Page 4 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Faruk Ay
+31640173857
Faruk@ticketlabel.com

To whom it may concern:
tam pleased to write this letter on behalf of Daniel Hernandez.

| met Daniel Hernandez at a show the company | work for was co-organizing. It was on the 15th of
September,

My experience with Daniel went very well. Before the show we spent some time together and had
conversations with him before his performance. During that conversation | soon noticed that he was
very intelligent. | could not even compare him as | know him from his videos and performances. That is
clearly an act that he sets, what I think is normal for an artist.

Furthermore, | could see that he is a family man, considering he often talked about his daughter and
girlfriend. He expressed that he missed them a bit and wanted to fly them over. In short, he came across
as.a sensible boy who certainly does not walk next to his shoes and thus actually builds his image on the
question of the youth (gangster rapper).

  
 

Date: 10/16/2018

 
Case 1:18-cr-00834-PAE Document 388-4 Filed 12/11/19 Page 5 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’
Noureddine DAHMANI

+19175436558

mani@aacbooking.com

To whom it may concern:

| am pleased to write this letter on behalf of Daniel Hernandez.

The American Artists Company LLC (A.A.C) is specialized in concerts production, artistic management,
advices and bookings (concerts halls, festivals, town halls, regional councils, night clubs, gala diners,
private parties...).

As CEO of A.A.C | had personally the great opportunity to meet with Mr. Hernandez at several occasions
for some performances, songs recording with other artists we are managing and a video shooting.
Each time we met, Mr. Hernandez has always been polite, punctual and very professional. He has always
behaved with good manners and kindness with all our team and also with the other person being present.

As far as | am concerned it has always been a pleasure to work with Mr. Hernandez and we will for sure
continue working with him if the opportunity arises in the next future.

Best regards,

N. DAHMANI
CEO

Signature: Date: 10/16/2018

 

 

*

AMERICAN ARTISTS COMPANY
LLC, Registered number - EIN XX-XXXXXXX
429 Lenox Avenue, Office 4wos
Miarni Beach, FL 33 139-U.S.4
Head Office : 8551 W Sunrise Bivd
Plantation,FL 33322-U.S.A
Www,americanartistscompany.com
Case 1:18-cr-00834-PAE Document 388-4 Filed 12/11/19 Page 6 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Maarten van Vugt (MOJO Concerts)

+ 31 6 53230648

m.van.vugt@ mojo.nl

To whom it may concern:

| am pleased to write this letter on behalf of Daniel Hernandez.

| was the promoter for Daniel's concert at 013 Tilburg on Saturday September 15th, 2018. Our company
MOJO Concerts (Live Nation) promoted this event together with our partners at Poppodium 013 and
had a successful and great event together with Daniel and his crew.

Even though Daniel had a serious foot injury, he delivered for his fans and gave a decent performance.
The whole event (both pre production + actual show) went smoothly and Daniel was extremely humble.

He took a moment to personally thank me and my team and seemed very grateful that we booked him.

We would absolutely consider having him back.

Signature: ...- Date: 12-10-2018

   

Maarten van Vugt
